UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6605



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SATISH R. SHAH,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
92-255-HAR, CA-97-2887-CCB)


Submitted:   June 17, 1999                 Decided:   June 25, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Satish R. Shah, Appellant Pro Se. Gary Patrick Jordan, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland; Raymond Allen
Bonner, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Satish R. Shah seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West   Supp. 1999),

and his motions for reconsideration of that order.      We have re-

viewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See United States v. Shah, Nos. CR-92-255-HAR; CA-97-2887-

CCB (D. Md. Feb. 23, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2